DETAILED ACTION
This Office Action is in response to Applicants application filing on July 30, 2019.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 of this application is patentably indistinct from claim 1 of Application No. 16/516,511. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of copending Application No. 16/516,511(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 can be drawn to claim 1 of U.S. Patent Application 16/516,511; specifically a computer-implementable method for performing a sales facilitation operation, comprising: 
identifying a plurality of assets within a complex asset environment; 
obtaining information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources; and, 
performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation being performed via a sales facilitation architecture. 

Claim 11 can be drawn to claim 7 of U.S. Patent Application 16/516,511; specifically A system comprising: a processor; a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code for performing a sales facilitation operation, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
identifying a plurality of assets within a complex asset environment; 
obtaining information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources; and, 
performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, 16 the sales facilitation operation being performed via a sales facilitation architecture.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10 are directed to a method, and claims 11-20 are directed to a system which is/are one of the statutory categories of invention.  (Step 1: YES).
abstract ideas highlighted in italics and additional elements highlighted in bold),
identifying a plurality of assets within a complex asset environment; 
obtaining information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources; and, 
performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation being performed via a sales facilitation process flow, the sales facilitation process flow comprising a plurality of sales facilitation phases.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Identifying assets, obtaining information regarding each asset, and performing sales facilitation operations recites commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer in Claim 1 is just applying generic computer components to the recited abstract limitations.  The processor, bus, and non-transitory computer-readable storage medium embodying computer program code in Claim 11 appears to be just software.  Claims 1 and 11 are abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer (Claim 1) and/or a processor, bus, and non-transitory computer-readable storage medium embodying computer program code (claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0031] about implantation using general purpose or special purpose computing devices (Examples of computing devices may include personal computers (PCs), laptop PCs, tablet computers, servers, mainframe computers) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. U.S. Publication 2014/0122240 A1 (hereafter Olsen).
Regarding claim 1, Olsen discloses identifying a plurality of assets within a complex asset environment (par. 0009, selecting a filtered set of service assets to be used as a source population for opportunity generation. The selecting includes applying a filter to a data set comprising service asset data for a plurality of service assets.);
obtaining information regarding each of the plurality of assets within the complex asset environment (par. 0009, selecting a filtered set of service assets to be used as a source population for opportunity generation. The selecting includes applying a filter to a data set comprising service asset data for a plurality of service assets.), the information regarding each of the plurality of assets comprising information from a plurality of data sources (par. 0085, can provide one or more pieces of information relating to a covered asset 404. Another section of the screen 1304 can provide one more piece of information relating to a service asset 402, or alternatively, more than one service asset 402, that are related to the covered asset 404. The service asset section 1304 can include information relating to an offer 406 that is related to the service asset 402, as well as information relating to an opportunity that includes the offer 406.  Fig. 2, par. 0035; FIG. 2 shows a diagram 200 illustrating potential sources of data or other information that can be acquired by or received at a recurring revenue management system 202. Among other possible data sources, the external client systems 114 referenced in FIG. 1 can include one or more of an entitlement system 204, an order management system 206, a pricing system 210, a product master database 212, a sales force automation system 214, a customer master database 216, a contract management system 220, user adoption and usage data sources 222, a customer service database 224); and, 
performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, (par. 0067, The analyzing can include applying a predictive model based on outcomes of other offers for renewal of service assets.  Par. 0057, grouping of offers into smaller sets of opportunities can be performed to optimize sales efficiency. opportunity generation can optionally include more complex logic to automatically add appropriate add-on services to the offers or to create offers corresponding to cross-sell opportunities.  Par. 0080, an integrated sales operations approach in which activities relating to the selling process for renewals between can be bifurcated between selling activity and back office sales support activity. Selling activity in this example refers to what is typically assumed to be an important sales representative skill, specifically contacting buyers, decision makers, etc. at a customer and presenting an attractive value proposition that motivates the purchasing party to choose to complete a purchase) the sales facilitation operation being performed via a sales facilitation process flow, the sales facilitation process flow comprising a plurality of sales facilitation phases (Fig. 11, par. 0074; overview of a guided sales process 1102 that includes a set of sales phases 1104, each including one or more sales stages 1106. The sales phases can include qualification 1110, solution 1112, and close 1114)

Regarding claim 2, Olsen discloses wherein: the plurality of sales facilitation phases comprise an access module phase, the access module phase authenticating and authorizing a salesperson to access information associated with a customer (par. 0052, Upon a sales representative making a successful contact with a buyer or other decision-maker at the customer, and upon identifying a desire on the part of the buyer or decision maker to explore renewing of the service asset 402, the sales representative 412 can request a quote 414 and this can be logged into the recurring revenue management system 202. A quotation record 416 can be generated and forwarded to a sales operations team member 420. When the sales operation team member 420 completes the quotation (and optionally logs this into the recurring revenue management system 202), the recurring revenue management system 202 can notify the sales representative 412 that the generated quote can be sent to the buyer.).

Regarding claim 3, wherein: the plurality of sales facilitation phases comprise an opportunity information ingestion phase, the opportunity information ingestion phase providing information regarding status of complex assets within the complex asset environment (par. 0053, A next generation service asset can be generated, for example with another instance of an opportunity object 306 that has a relationship to the instance of the product object associated with the covered asset 404. This next generation service asset provides a starting point for a next offer to renew the service asset 402 as the next generation service asset approaches its expiration date.).

Regarding claim 4, wherein: the plurality of sales facilitation phases comprise a sales opportunity insight phase, the sales opportunity insight phase providing an indication of a size of a sales opportunity relating the complex asset environment (par. 0057, the set of created offers can optionally be grouped into two or more smaller sets of opportunities. The grouping of offers into smaller sets of opportunities can be performed to optimize sales efficiency. The assigning can be based on data contained within the opportunity, for example in an opportunity data object associated with the opportunity. In further implementations of the current subject matter, opportunity generation can optionally include more complex logic to automatically add appropriate add-on services to the offers or to create offers corresponding to cross-sell opportunities.).

Regarding claim 5, wherein: the plurality of sales facilitation phases comprise a candidate complex asset environment phase, the candidate complex asset environment phase generating information regarding a new candidate complex environment (par. 0057, the offers, either as sets of opportunities or individually, can be assigned to one or more sales teams. The assigning can be based on data contained within the opportunity, for example in an opportunity data object associated with the opportunity. In further implementations of the current subject matter, opportunity generation can optionally include more complex logic to automatically add appropriate add-on services to the offers or to create offers corresponding to cross-sell opportunities.).

Regarding claim 6, wherein: the plurality of sales facilitation phases comprise a solutions phase, the solutions phase providing information relating to a solution to a sales opportunity (Fig. 11, solution 1112).

Regarding claim 7, wherein: the solutions phase comprises at least one of a technical solutions phase, a financial solutions phase, and a business solutions phase (par. 0076, Information captured in the solution sales phase 1112 can optionally include one or more of terms, service levels, and discounts requested by the customer; a revisions history and notes; financial aspects of a quotation; a delivery date and target recipient of the quotation, etc.).

Regarding claim 8, wherein: the plurality of sales facilitation phases comprise a sales facilitation guidance phase, the sales facilitation guidance phase providing information to a salesperson relating to an aspect of a sale relating to the complex asset environment (par. 0076, solution sales phase 1112, process milestones can include definitions of the quote requested stage 1122A, quote completed sales stage 1122B, and the quote delivered stage 1124 as follows: a quote can be registered as requested when a sales solution is reached (e.g. an agreement in principle regarding renewal of the opportunity is reached between a sales representative and a decision maker at the customer); as completed when the quotation is ready for delivery; and as delivered when it is actually delivered to the buyer, decision maker, etc.).

Regarding claim 9, wherein: the sales facilitation guidance phase comprises at least one of a facilitated content phase and a sales facilitation content phase (Figs. 10, 11. Par. 0067; At 1002, a set of offers for renewal of service assets is differentiated within a sales period. The differentiating can be based at least in part on an expiration date of a service asset associated with each offer of the set of offers. At 1004, a set of parameters representative of each offer in the set of offers is analyzed. The analyzing can include applying a predictive model based on outcomes of other offers for renewal of service assets. The set of parameters includes at least one user-provided constraint on an expected outcome of each offer. For example, the set of parameters can include a predicted commit level assigned to each offer by a representative responsible for each offer. Commit levels are discussed in more detail below. At 1006, a predicted outcome for the set of offers is calculated based on an applied predictive model using the set of parameters as inputs. The at least one constraint for at least one offer of the set of offers is updated based on at least one sales outcome occurring during the sales period at 1010, and at 1012, a predicted outcome for the set of offers is recalculated based on the set of parameters comprising the updated at least one constraint.)

Regarding claim 10, wherein: the sales facilitation operation comprises a role-based sales facilitation operation; and, the process flow of the plurality of sales facilitation phases is tailored to a role of a salesperson (par. 0062, Fig. 9; An existing recurring revenue stream can be protected and, advantageously, enhanced by upselling addition of new recurring revenue assets sold to an existing customer, etc. A mapping can be developed to anticipated and observed customer buying behavior such that a measurable "bucket" or aggregation of available renewal, upselling, and possible new sale opportunities can be collected to facilitate forecasting and measuring of sales team performance.).

Claim 11 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 12 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 8 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 9 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 10 and therefore rejected under the same rationale. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to complex asset environments including associated systems and methods.
U.S. Publication 20140081680 A1 Methods and systems for evaluating technology assets using data sets to generate evaluation outputs.
U.S. Publication 2012/0203773 A1 System for managing electronic assets of a software service delivery organization.
U.S. Publication 2013/0339088 A1 Recurring revenue management benchmarking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           April 9, 2021